SONENSHINE, J., Dissenting.
In holding that the words “residential burglary” are sufficient to fix the degree of the offense, the majority has succumbed to the temptation to carve out its own narrow exception to Penal Code section 1157. I cannot agree.
The Legislature has specified that there must be an explicit fixing of the degree of an offense. My colleagues hold a descriptive finding which is the equivalent of that degree is sufficient.1 I disagree, for the reasons set forth in my dissent in In re Andrew I. (1991) 230 Cal.App.3d 572, 583-585 [281 Cal.Rptr. 570].
People v. Beamon (1973) 8 Cal.3d 625 [105 Cal.Rptr. 681, 504 P.2d 905] and People v. McDonald (1984) 37 Cal.3d 351 [208 Cal.Rptr. 236, 690 P.2d 709, 46 A.L.R.4th 1011] were consistent in refusing to draw inferences in the absence of specification of a degree. The import of those cases was that a factual finding is no substitute.
A petition for a rehearing was denied September 17, 1991, and appellant’s petition for review by the Supreme Court was denied. November 21, 1991.

I understand the majority’s desire to do so. Indeed, the Legislature may wish to rethink its position.